Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer program product” as recited is not patent eligible subject matter because it is “software/data per se”.  While the specifications disclose that the computer readable medium that stores the computer program product may be non-transitory, it does not explicitly exclude transitory forms of media and the list of acceptable forms of media is non-exhaustive. Therefore, the “computer program product” as claimed can be construed as “software/data per se”. A recommended remedy for claiming a computer program is to have it embodied within a “non-transitory” computer readable medium.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker (US 2020/0184337 A1; hereafter: Baker).
Regarding Claim 1, Baker teaches: a computer-implemented method for training a neural network (Figure 1A and 11), comprising: obtaining a plurality of training images (Figure 1: element 21; ¶21: “Fig. 1 shows a machine learning system 11 that is being trained to recognize patterns in the data supplied from a data source”; ¶122: “embodiments of the present invention can improve recommender systems, speech recognition systems, and classification systems, including image and diagnostic classification systems”); providing the plurality of training images to an evaluation neural network (Figure 6: element 108, 102; data is being provided to the learning system (element 102)), wherein evaluation neural network comprises an input layer, an output layer, and one or more hidden layers configured between the input layer and the output layer (Figure 6: element 102; The deep learning network shown in Figure 6 has an input layer, an output layer, and inner layers, which are consistent with hidden layers); providing an output of the evaluation neural network into a loss function analyzer, wherein the loss function analyzer is configured and disposed to evaluate a loss function of the evaluation neural network (Figure 2: element 11A; The example learning algorithm contains a gradient descent which is used in combination with a cost/loss function; ¶26: “The illustrative training method is an iterative process of stochastic gradient descent on a log-likelihood error cost function”); providing an output of the loss function analyzer to an optimizing preprocessor, wherein the optimizing preprocessor is configured and disposed to adjust weights based on the loss function analyzer input (Figure 2: element 11A; In the Gradient Descent step, weights for the learning algorithm is updated based on the error gradient and cost function); providing an output of the optimizing preprocessor to a second neural network (¶5: “The learning coach and the student(s) may be the same or different types of machine learning architectures”; neural networks are included in machine learning architecture), wherein the second neural network is configured and disposed to compute partial derivatives of one or more hyperparameters of the evaluation neural network (¶36: “As a machine learning system, the learning coach 41 can learn to estimate the optimum value for each customized hyperparameter based on the observed values of variables related to a particular connection weight and its surrounding nodes. For each training example m in each minibatch k, it can observe the results of the forward activation of the deep neural network and the backpropagation of the partial derivatives.”); providing an output of the second neural network to a parameter adjustment module (Figure 1: element 41), wherein the parameter adjustment module is configured and disposed to provide one or more updated hyperparameter values to the evaluation neural network based on the partial derivatives and a previous set of hyperparameter values (¶36: “As a machine learning system, the learning coach 41 can learn to estimate the optimum value for each customized hyperparameter based on the observed values of variables related to a particular connection weight and its surrounding nodes. For each training example m in each minibatch k, it can observe the results of the forward activation of the deep neural network and the backpropagation of the partial derivatives.”; ¶4: “the machine learning coach could determine structural modifications for the student learning system architecture.”); applying the one or more updated hyperparameters to the evaluation neural network (¶22: “The learning coach 41 preferably also has other means of controlling and aiding the learning process of the student 11, including controlling hyperparameters 32 of the student 11 and changing the internal structure 33 of the student machine learning system 11”); and training the evaluation neural network, using the plurality of (¶22: “In addition, among the control mechanisms used by the learning coach 41 is the selection of training data for the student 11”).
Regarding Claim 2, Baker teaches: the method of claim 1, wherein applying the one or more updated hyperparameters includes providing an updated training iteration parameter (¶89: “There can also be a learning coach 1011 that controls the iterative training of feature detector 1023”; controlling the iterative training implies that the number of iterations is updated).
Regarding Claim 3, Baker teaches: the method of claim 1, wherein applying the one or more updated hyperparameters includes providing an updated learning rate (¶3: “in the case where the student machine learning system uses a deep neural network (DNN), the learned hyperparameters can include the minibatch size M, the learning rate, the regularization parameter, and/or the momentum parameter”).
Regarding Claim 4, Baker teaches: the method of claim 1, wherein applying the one or more hyperparameters includes providing an updated number of hidden layers (¶4: “where the student learning system uses a DNN, the machine learning coach can modify the structure of the DNN, such as by adding or deleting layers and/or by adding or deleting nodes in layers.”).
Regarding Claim 5, Baker teaches: the method of claim 4, wherein providing an updated number of hidden layers comprises providing an updated number of convolutional layers (¶4: “where the student learning system uses a DNN, the machine learning coach can modify the structure of the DNN, such as by adding or deleting layers and/or by adding or deleting nodes in layers.”; ¶100: “At the other extreme, with a large value of the relaxation strength soft tying may approximate hard tying, such as the sharing of statistics for corresponding connection weights in a convolutional neural network”; shows that the learning coach can be applied to convolutional neural network, which contain convolutional layers)
Regarding Claim 6, Baker teaches: the method of claim 4, wherein providing an updated number of hidden layers comprises providing an updated number of fully connected layers (¶4: “where the student learning system uses a DNN, the machine learning coach can modify the structure of the DNN, such as by adding or deleting layers and/or by adding or deleting nodes in layers.”; fully connected layers are common structural components of neural network and would be a structural component that can be adjusted or changed.).
Regarding Claim 7, Baker teaches: the method of claim 1, wherein applying the one or more updated hyperparameters includes providing an updated configuration for one or more pooling layers (¶4: “where the student learning system uses a DNN, the machine learning coach can modify the structure of the DNN, such as by adding or deleting layers and/or by adding or deleting nodes in layers.”; pooling layers are common structural components of neural network and would be a structural component that can be adjusted or changed.).
Regarding Claim 8, Baker teaches: the method of claim 1, wherein applying the one or more updated hyperparameters includes providing an updated configuration for one or more dropout layers (¶74: “In some embodiments, the learning coach 303 can control the dropout rate for the virtual copied nodes.”).
Regarding Claim 9, Baker teaches: the method of claim 7, wherein the updated configuring of one or more pooling layers includes updating a size of a max pooling layer (¶4: “where the student learning system uses a DNN, the machine learning coach can modify the structure of the DNN, such as by adding or deleting layers and/or by adding or deleting nodes in layers.”; deleting a node in a layer of a neural network would alter the size of a layer.).
Regarding Claim 10, Baker teaches: the method of claim 1, wherein the parameter adjustment module is configured and disposed to perform the steps of: generating a first set of hyperparameters for the evaluation neural network (¶3: “each weight (or other trainable parameter) of the student learning system could have its own set of customized learned hyperparameters that are learned by the learning system coach”); pruning the plurality of the first set hyperparameters to form a subset of the first set of hyperparameters (¶30: “The process can be automated in the sense that an entire n-dimensional grid can be explored automatically”; ¶30 discloses that the values of the hyperparameters are typically set by trial and error but can be done automatically with the learning coach); and performing a k-local search to generate a second set of new hyperparameters using the subset of the first set of hyperparameters as seeds (¶30: “The process can be automated in the sense that an entire n-dimensional grid can be explored automatically”; ¶30 discloses that the values of the hyperparameters are typically set by trial and error but can be done automatically with the learning coach).
Regarding Claim 14-17, Claims 14-17 recites an electronic computation device that implements the method of Claims 1 and 5-7. Therefore, the rejections of Claims 1 and 5-7 are equally applied. (See Figure 1, 14 and 15 and ¶43)
Regarding Claim 18-20, Claims 18-20 recites a computer program product that implements the method of Claims of 1 and 4-6. Therefore, the rejection of Claims 1 and 4-6 are equally applied. (See Figure 43)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker as applied to claims above, and further in view of Bandic et al. (US 2010/0184064 A1; hereafter: Bandic)
Regarding Claim 11, Baker teaches: the method of claim 1, further comprising: inputting a subject image to the evaluation neural network (Figure 1: element 21; ¶21: “Fig. 1 shows a machine learning system 11 that is being trained to recognize patterns in the data supplied from a data source”; ¶122: “embodiments of the present invention can improve recommender systems, speech recognition systems, and classification systems, including image and diagnostic classification systems”) but does not explicitly teach obtaining a skin condition diagnosis from the evaluation neural network; obtaining a treatment procedure corresponding to the skin condition diagnosis; and rendering the skin condition diagnosis and the treatment procedure on a user interface of an electronic device.
In a related art, Bandic teaches: obtaining a skin condition diagnosis from the evaluation neural network (¶6: “The invention further pertains to the field of skin care devices and systems capable of facilitating skin care decisions, more specifically the field of devices for skin condition assessment, skin care regimen recommendation”; ¶23: “The algorithm may involve artificial neural network”; ¶23 pertains to determining a skin state); obtaining a treatment procedure corresponding to the skin condition diagnosis (¶21: “an imaging device permits a user to take high magnification pictures of the skin in the vicinity of an area of concern and submit those pictures, optionally along with textual and data response, for medical, non-medical, and cosmetic analysis diagnosis and treatment recommendation and follow-up.”); and rendering the skin condition diagnosis and the treatment procedure on a user interface of an electronic device (¶19: “In the device, skin assessment data locations may be overlaid on an image of a larger skin region and displayed on the display surface. … The device may further comprise a skin care regimen recommendation module that generates a displayable skin care regiment recommendation”) for accurately determining a skin diagnosis and treatment.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Baker with the above teachings of Bandic 
Regarding Claim 12, Baker, in view of Bandic teaches: the method of claim 1, wherein the plurality of training images comprises a variety of skin conditions (Bandic: ¶6: “The invention further pertains to the field of skin care devices and systems capable of facilitating skin care decisions, more specifically the field of devices for skin condition assessment, skin care regimen recommendation”).
Regarding Claim 13, Baker, in view of Bandic, further teaches: the method of claim 1, wherein the variety of skin condition comprises one or more of herpes, acne, melanomas, and poison ivy (Bandic: ¶60: “In the system and method, the objective health assessment report may include an objective skin health assessment report on at least … acne”) for the accurate determination of specific skin condition and for the same motivations as stated in the rejection of Claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker (US 2020/0143240 A1), Baker (US 2020/0311572 A1), Kabul et al. (US 2018/0307986 A1), Li et al. (US 2016/0078339 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668